      Case 2:20-bk-51377            Doc 27        Filed   08/07/20 Entered 08/07/20 10:09:48
                                                     Columbus Appraisal Company, LLC.
                                                                                                                                    Desc Main
                                                 Document            Page 1 of 15


FROM:
 Benjamin C. Todd
                                                                                                                   INVOICE
                                                                                                                         INVOICE NUMBER
 Columbus Appraisal Company, LLC.
 520 S. State St, Suite 186                                                                                                  20450
 Westerville, OH 43081                                                                                                       DATE
 www.appraisecolumbus.com           info@appraisecolumbus.com                                                             07/23/2020
 Telephone Number: (614) 523-3390            Fax Number:
                                                                                                                           REFERENCE
TO:                                                                                              Internal Order #:         20450
                                                                                                 Lender Case #:
 Amourgis & Associates                                                                           Client File #:            BK#20-51377
 4249 Easton Way
                                                                                                 Main File # on form:      20450
 Suite 225
                                                                                                 Other File # on form:     BK#20-51377
 Columbus, OH 43219
 Telephone Number: 330-535-6650              Fax Number:                                         Federal Tax ID:

 Alternate Number:                           E-Mail: bryanb@amourgis.com                         Employer ID:




DESCRIPTION
             Lender:    Amourgis & Associates                                Client: Amourgis & Associates
 Purchaser/Borrower:    Client: Amourgis & Associates
   Property Address:    1600 Arlington Ave
                City:   Columbus
             County:    Franklin                                             State: OH                                   Zip: 43211
   Legal Description:   1600 ARLINGTON AVE WALDON LOT 17



FEES                                                                                                                                      AMOUNT
BK-Franklin County-RVE-Interior                                                                                                               395.00




                                                                                                                   SUBTOTAL                   395.00

PAYMENTS                                                                                                                                  AMOUNT
Check #:                   Date:              Description:
Check #:                   Date:              Description:
Check #:                   Date:              Description:
                                                                                                                   SUBTOTAL                        0

                                                                                                                   TOTAL DUE          $       395.00




                                    Form NIV3 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
     Case 2:20-bk-51377              Doc 27        Filed 08/07/20 Entered 08/07/20 10:09:48                            Desc Main
                                                  Document      Page 2 of 15


                                                                                                      File No. 20450




Dear Client,

Pursuant to your request for our appraisal services, the 'intended use' of this appraisal report is to determine the fair market
value of the subject property as of the effective date of the appraisal for the US Bankruptcy Court, Southern District of Ohio.
Furthermore, the 'intended use' is for the specific bankruptcy case number indicated in the request for appraisal services and
within this appraisal report, and is specific to the 'scope of work' of this appraisal. Use of this appraisal associated with any
other intended use, by any other intended user or for use in any other case number is strictly prohibited.

If you find that you have the need to file a new case number associated with the property that is the subject of this appraisal,
please contact us so we can provide you with an updated appraisal.

If you have any questions regarding this, please don't hesitate to contact our office.


Sincerely,


Benjamin C. Todd
President/Chief Appraiser




                                   Form DCVR_LT - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:20-bk-51377   Doc 27        Filed 08/07/20 Entered 08/07/20 10:09:48                      Desc Main
                                  Document      Page 3 of 15




                      APPRAISAL OF REAL PROPERTY




                                              LOCATED AT
                                          1600 Arlington Ave
                                         Columbus, OH 43211
                                1600 ARLINGTON AVE WALDON LOT 17




                                                     FOR
                                          Amourgis & Associates
                                        4249 Easton Way, Suite 225
                                           Columbus, OH 43219
                                              BK#20-51377




                                        OPINION OF VALUE
                                                    $31,000




                                                    AS OF
                                                  07/23/2020




                                                       BY
                                            Benjamin C. Todd
                                    Columbus Appraisal Company, LLC
                                           1993 Willow Glen Ln
                                           Columbus, OH 43229
                                              614-523-3390
                                       info@appraisecolumbus.com
                                       www.appraisecolumbus.com




                     Form GA2V - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
        Case 2:20-bk-51377                                           Doc 27                  Filed 08/07/20 Entered 08/07/20 10:09:48                                                                                       Desc Main
                                                                                            Document      Page 4 of 15

Borrower               Client: Amourgis & Associates                                                                                                                                                 File No. 20450
Property Address       1600 Arlington Ave
City                   Columbus                                                                            County Franklin                                                            State OH                     Zip Code 43211
Lender/Client          Amourgis & Associates


                                                                                                   TABLE OF CONTENTS

        Cover Letter ........................................................................................................................................................................................................................................................................
                                                                                                                                                                                                                                               1
        Cover Page .........................................................................................................................................................................................................................................................................
                                                                                                                                                                                                                                               2
        Table of Contents ...............................................................................................................................................................................................................................................................
                                                                                                                                                                                                                                               3
        Addendum Page .................................................................................................................................................................................................................................................................
                                                                                                                                                                                                                                               4
        Real Estate Value Estimate ..................................................................................................................................................................................................................................................
                                                                                                                                                                                                                                               5
        Location Map .....................................................................................................................................................................................................................................................................
                                                                                                                                                                                                                                               6
        SUBJECT PHOTOS .............................................................................................................................................................................................................................................................
                                                                                                                                                                                                                                               7
        SUBJECT PHOTOS .............................................................................................................................................................................................................................................................
                                                                                                                                                                                                                                               8
        Comparable Photos 1-3 ......................................................................................................................................................................................................................................................
                                                                                                                                                                                                                                               9
        Limited Appraisal Departure Disclosure ...............................................................................................................................................................................................................................
                                                                                                                                                                                                                                               10
        USPAP Identification ...........................................................................................................................................................................................................................................................
                                                                                                                                                                                                                                               11
        UAD Definitions Addendum ................................................................................................................................................................................................................................................
                                                                                                                                                                                                                                               12




                                                                    Form TOCNP - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
        Case 2:20-bk-51377                Doc 27         Filed 08/07/20 Entered 08/07/20 10:09:48 Desc Main
                                                        Document      Page 5 of 15
                                                        Addendum Page                        File No. 20450
Borrower           Client: Amourgis & Associates
Property Address   1600 Arlington Ave
City               Columbus                                       County Franklin                               State OH    Zip Code 43211
Lender/Client      Amourgis & Associates



 COMPLETE COPY:
 A complete copy of this appraisal report includes fourteen (14) pages. (Excluding the invoice)

 INTENDED USE:
 Pursuant to the clients order and the described 'scope of work', the 'intended use' of this appraisal report is to determine the fair market value as
 of the effective date of the appraisal for the US Bankruptcy Court, *Case #20-51377, in the Southern District of Ohio.
 *Use in any other case is strictly prohibited.

 INTENDED USER:
 The 'intended user' is the specified client, Amourgis & Associates and the US Bankruptcy Court. Use by any other party is strictly prohibited.
 Any party receiving a copy of this Appraisal Report in order to satisfy disclosure requirements does not become an intended user of the
 appraisal unless the appraiser identifies such party as an intended user as part of the assignment. No other intended users have been
 identified.
 NOTE: This appraisal report is not intended for lending purposes.

 DISCLOSURE OF PRIOR SERVICES:
 I have performed services as an appraiser regarding the property that is the subject of this report within the three-year period immediately
 preceding acceptance of the assignment.

 HIGHEST AND BEST USE:
 The subjects neighborhood has been analyzed for the 'highest and best' use. It is the appraiser's opinion that the subjects current use is the
 'highest and best' use as of the effective date of the appraisal.

 EXTRAORDINARY ASSUMPTION:
 STANDARDS RULE 2-1 (c)
 1) I assume that the properties title is good and marketable, and will render no opinions about the quality of the title.
 2) I assume that there are no hidden or unapparent conditions of the soil or subsoil that would render it more or less valuable.
 NOTE: Use of the 'extraordinary assumption' might have affected the assignment results.

 REAL PROPERTY INTEREST APPRAISED:
 Fee Simple

 DEFINITION OF 'MARKET VALUE':
 Market Value means the most probable price which a property should bring in a competitive and open market under all conditions requisite to a
 fair sale, the buyer and seller each acting prudently and knowledgeably, and assuming the price is not affected by undue stimulus.
 Source: Fannie Mae

 OPINION OF 'MARKET VALUE':
 Opinion of Value is in terms of cash or of financing terms equivalent to cash.

 COURT TESTIMONY/APPEARANCE:
 The appraiser will not give testimony or appear in court because he performed an appraisal of the subject property without compensation for
 such testimony. Compensation for testimony is two hundred and fifty dollars ($250) for travel to and from the court, (US Bankruptcy Court,
 Columbus, OH) including the first hour in court, and one hundred dollars ($100) for each additional hour.




                                           Form TADD - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
                                         Case 2:20-bk-51377                             Doc 27            Filed 08/07/20 Entered 08/07/20 10:09:48                                               Desc Main
                                                                                                         Document      Page 6 of 15                                                                   BK#20-51377
                                                                                                                                                                                                      20450



                                                                                                    REAL ESTATE VALUE ESTIMATE

                             Contact       Client: Amourgis & Associates                                                                              Census Tract 0104.22          Map Reference 18140
                             Property Address 1600 Arlington Ave                                                                                      Check one:       SF     PUD            CONDO     2-4 Units
SUBJECT




                             City      Columbus                                                                      County Franklin             State OH                      Zip Code 43211
                             Phone No. Res. NA                         Loan Amount $      NA                                 Term      NA          Mos. Owner's Est. of Value $     NA
                                  No. of Rooms         No. of Bedrooms        No. of Baths                         Family room or den Gross Living Area      Garage/Carport         Porches, Patio or     Central Air
                                                                                                                                                           (specify type & no.)       Pool (specify)
                                             6                           2                        1.0                 Yes        No     1,144     Sq. Ft. NA-on street             cvrdprch,deck           Yes        No



                             NEIGHBORHOOD

                             Location                              Urban           Suburban            Rural                                                                                          Good Avg Fair Poor
                             Built Up                              Over 75%        25% to 75%          Under 25%                Property Compatibility
                             Growth Rate       Fully Dev.          Rapid           Steady              Slow                     General Appearance of Properties
                             Property Values                       Increasing      Stable              Declining                Appeal to Market
                             Demand/Supply                         Shortage        In Balance          Oversupply
                             Marketing Time                        Under 3 Mos.    4-6 Mos.            Over 6 Mos.
                             Present Land Use       65% 1 Family 10 % 2-4 Family 10 % Apts.    5 % Condo 10% Commercial           0 % Industrial     0 % Vacant                                 0 % 100 Total
                             Change in Present Land Use            Not Likely      Likely            Taking Place From                               To
                             Predominant Occupancy                 Owner           Tenant                % Vacant
                             S/F Price Range $       NA       to $      NA         $          NA            = Predominant Value
                             S/Family Age       NA yrs. to NA yrs. Predominant Age        NA      yrs.
FIELD REPORT




                                                                                                       The subject property is located in Columbus, Ohio and is served by
                             Comments including those factors affecting marketability (e.g. public parks, schools, view, noise)
                                 the Columbus City School District. The area consist mainly of single-family residential properties with a mix of multi-family and
                                 commercial development. The market shows signs of stabilizing, but short sales and REO/HUD properties continue to be factor.

                             SUBJECT PROPERTY
                             Approx. Yr. Blt. 19 23 # Units 1       # Stories 2                                                              PROPERTY RATING                          Good      Avg        Fair     Poor
                             Type (det, duplex, semi/det. etc.) single family detached                                                       Condition of Exterior
                                                         traditional
                             Design (rambler, split, etc.)                                                                                   Compatibility to Neighborhood
                             Exterior Wall Mat.     asbestos shingle                   Roof Mat. asphalt shingle                             Appeal and Marketability
                             Is the property in a HUD-Identified Special Flood Haz. Area?         No        Yes
                             Special Energy-Effic. Items     None.

                                                                                 At the request of the client both the interior and exterior of the subject was inspected by the
                             Comments (favorable or unfavorable incl. deferred maintenance)
                                 appraiser. The subject is extremely dated and in poor overall condition and in need of substantial repairs.



                                     ITEM                    SUBJECT                              COMPARABLE NO. 1                                  COMPARABLE NO. 2                            COMPARABLE NO. 3

                                         1600 Arlington Ave                              1542 Republic Ave                                   1421 E Blake Ave                              1410 E Maynard Ave
                             Address Columbus, OH 43211                                  Columbus, OH 43211                                  Columbus, OH 43211                            Columbus, OH 43211
                             Proximity to Sub.                                           0.17 miles SW                                       0.55 miles SW                                 0.60 miles SW
                             Sales Price         $                                                      $          33,000                                     $        33,000                             $       27,000
                             Date of Sale and          DESCRIPTION                          DESCRIPTION        +( –)$ Adjust.                     DESCRIPTION       +( – )$ Adjust.           DESCRIPTION      +( – )$ Adjust.
                             Time Adjustment                                           01/2020                                             12/2019                                     12/2019
                             Location             Columbus CSD                         Columbus CSD                                        Columbus CSD                                Columbus CSD
                             Site/View            similar homes                        similar homes                                       similar homes                               similar homes
                             Age                  97                                   90                                 0                94                                   0      94                                 0
MARKET COMPARABLE ANALYSIS




                             Condition            C5 - poor                            C5 - poor                                           C5 - poor                                   C5 - poor
                             Living Area Rm.      Total B-rms. Baths                   Total    B-rms. Baths                                Total    B-rms. Baths                       Total   B-rms. Baths
                             Count and Total        6       2      1.0                   5         2      1.0                                5         2       1.0                       5        2        1.0
                             Gross Living Area            1,144 Sq. Ft.                            986 Sq. Ft.     +1,900                             1,266 Sq. Ft.     -1,500                     972 Sq. Ft.    +2,100
                             Air Conditioning     window                               window                                              window                                      window
                             Garage/Carport       NA                                   1 car detached               -3,000                 NA                                          NA
                             Porches, Patio,      cvrdprch,deck                        cvrdprch                    +1,500                  cvrdprch                    +1,500          cvrdprch                   +1,500
                             Pools, etc.          fence                                fence, scrdprch              -2,500                 fence                                       fence
                             Special Energy-      none noted                           none noted                                          none noted                                  none noted
                             Efficient Items
                             Other                bsmt:no finish        bsmt:no finish                       bsmt:no finish                   bsmt:no finish
                             Net Adjust (Total)                            +       – $             -2,100      +        – $                      +         –    $        3,600
                             Indicated Value Sub.                                      $           30,900                   $       33,000                      $       30,600
                             General Comments The comparable sales used in this report are considered to be the best, most similar comparable's available as of the
                                  effective date of the appraisal. They are indicative of properties the buying marketplace would consider to be similar and competing.
                                  Departure from USPAP Standards Rule 1-4(b) & 1-4(c) is noted within this report. See 'Departure Disclosure'.

                                                                                                                       Estimated Value $          31,000           as of                              07/23 20 20
                                 Completed By Benjamin C. Todd                                                                                                               Title President/Chief Appraiser
                                 Signature                                                                                                                                   Date                08/06/2020

                         [Y2K]




                                                                                                              Columbus Appraisal Company, LLC.
                                                                                            Form RVE - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
        Case 2:20-bk-51377                Doc 27        Filed 08/07/20 Entered 08/07/20 10:09:48                             Desc Main
                                                       Document      Page 7 of 15
                                                             Location Map
Borrower           Client: Amourgis & Associates
Property Address   1600 Arlington Ave
City               Columbus                                     County Franklin                               State OH   Zip Code 43211
Lender/Client      Amourgis & Associates




                                        Form MAP.LOC - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
        Case 2:20-bk-51377                Doc 27        Filed 08/07/20 Entered 08/07/20 10:09:48                                 Desc Main
                                                       Document      Page 8 of 15
                                                           SUBJECT PHOTOS
Borrower           Client: Amourgis & Associates
Property Address   1600 Arlington Ave
City               Columbus                                     County Franklin                                State OH      Zip Code 43211
Lender/Client      Amourgis & Associates




                LIVING ROOM                                            KITCHEN                                              KITCHEN




                DINING ROOM                                          BEDROOM                                               BEDROOM




                   FULL BATH                        BASEMENT-POTENTIAL MOLD                                                BASEMENT




           DAMAGED FLOORING                                   DAMAGED CEILING                                           STAINED FLOORING




           DAMAGED CEILING                                    DAMAGED CEILING                                           DAMAGED CEILING
                                        Form PICINT15 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
        Case 2:20-bk-51377                Doc 27        Filed 08/07/20 Entered 08/07/20 10:09:48                                Desc Main
                                                       Document      Page 9 of 15
                                                           SUBJECT PHOTOS
Borrower           Client: Amourgis & Associates
Property Address   1600 Arlington Ave
City               Columbus                                     County Franklin                                State OH     Zip Code 43211
Lender/Client      Amourgis & Associates




                   FRONT SIDE                                           FRONT                                             FRONT SIDE




  ROTTING WOOD - EXTERIOR                             ROTTING WOOD - EXTERIOR                                  ROTTING WOOD - EXTERIOR




  ROTTING WOOD - EXTERIOR                             ROTTING WOOD - EXTERIOR                                           SIDING DAMAGE




 OLD WINDOWS/STORM WINDOWS                                      DAMAGED ROOF                                                DECK




                   REAR VIEW                                             REAR                                               REAR
                                        Form PICINT15 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
        Case 2:20-bk-51377                Doc 27        Filed 08/07/20 Entered 08/07/20 10:09:48                                 Desc Main
                                                      Document      Page 10 of 15
                                                       Comparable Photo Page
Borrower           Client: Amourgis & Associates
Property Address   1600 Arlington Ave
City               Columbus                                      County Franklin                                State OH     Zip Code 43211
Lender/Client      Amourgis & Associates




                                                                                                                         Comparable 1
                                                                                                         1542 Republic Ave
                                                                                                         Prox. to Subject  0.17 miles SW
                                                                                                         Sales Price       33,000
                                                                                                         Gross Living Area 986
                                                                                                         Total Rooms       5
                                                                                                         Total Bedrooms    2
                                                                                                         Total Bathrooms   1.0
                                                                                                         Location          Columbus CSD
                                                                                                         View              similar homes
                                                                                                         Site
                                                                                                         Quality
                                                                                                         Age               90
                                                                                                                           File Photo




                                                                                                                         Comparable 2
                                                                                                         1421 E Blake Ave
                                                                                                         Prox. to Subject  0.55 miles SW
                                                                                                         Sales Price       33,000
                                                                                                         Gross Living Area 1,266
                                                                                                         Total Rooms       5
                                                                                                         Total Bedrooms    2
                                                                                                         Total Bathrooms   1.0
                                                                                                         Location          Columbus CSD
                                                                                                         View              similar homes
                                                                                                         Site
                                                                                                         Quality
                                                                                                         Age               94
                                                                                                                           File Photo




                                                                                                                         Comparable 3
                                                                                                         1410 E Maynard Ave
                                                                                                         Prox. to Subject  0.60 miles SW
                                                                                                         Sales Price       27,000
                                                                                                         Gross Living Area 972
                                                                                                         Total Rooms       5
                                                                                                         Total Bedrooms    2
                                                                                                         Total Bathrooms   1.0
                                                                                                         Location          Columbus CSD
                                                                                                         View              similar homes
                                                                                                         Site
                                                                                                         Quality
                                                                                                         Age               94
                                                                                                                           File Photo




                                        Form PICPIX.CR - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
         Case 2:20-bk-51377                         Doc 27         Filed 08/07/20 Entered 08/07/20 10:09:48                                               Desc Main
                                                                  Document     Page 11 of 15
                                               LIMITED APPRAISAL DEPARTURE DISCLOSURE
     This report is a Limited Appraisal made according to the binding and specific requirements of the Uniform Standards of Professional Appraisal Practice (USPAP) as
 promulgated by the Appraisal Standards Board of the Appraisal Foundation. The Departure Rule permits departures from some sections of the USPAP that are classified
 as guidelines. USPAP places the burden of proof on the appraiser to decide before accepting an assignment which calls for something less than, or different from, the
 work that would otherwise be required by USPAP guidelines, and to determine that the appraisal process is not so limited that the results of the assignment are no
 longer credible. The appraiser must advise the client that a limited appraisal assignment may not be as reliable as a complete appraisal, and that the report must
 clearly identify and explain the departures. The client must agree that the performance of a limited appraisal service would be appropriate, given the intended use.
    I am satisfied that the appraisal I performed is not so limited that the results of the assignment will tend to mislead or confuse the client or any other disclosed intended
    users of the report. I have indicated below those specific sections of the USPAP from which I have departed. I have prominently disclosed in the appraisal report that this
    is a limited appraisal and that I have not performed all of the items of the appraisal process for a complete appraisal, and that a limited appraisal may be less reliable
    than a complete appraisal.
    Standards Rule 1-3 (a) "identify and analyze the effect on use and value of existing land use regulations, reasonably probable modifications of such land use regulations,
                            economic supply and demand, the physical adaptability of the real estate, and market area trends;"
 Departure:
Explanation:

    Standards Rule 1-3 (b) "develop an opinion of the highest and best use of the real estate."
 Departure:
Explanation:

    Standards Rule 1-4 (a) "When a sales comparison approach is applicable, an appraiser must analyze such comparable sales data as are available to indicate a value
                            conclusion."
 Departure:
Explanation:

    Standards Rule 1-4 (b) "When a cost approach is applicable, an appraiser must: (i) develop an opinion of site value by an appropriate appraisal method or technique;
                            (ii) analyze such comparable cost data as are available to estimate the cost new of the improvements (if any); and (iii) analyze such comparable
                            data as are available to estimate the difference between the cost new and the present worth of the improvements (accrued depreciation)."
 Departure:    In the residential owner-occupied market the sales comparison approach is the best and most reliable determination of value.
Explanation:   The 'cost approach' is very subjective in nature as it relies on the age/life method and is not as reliable as the 'sales approach'.

    Standards Rule 1-4 (c) "When an income approach is applicable, an appraiser must: (i) analyze such comparable rental data as are available and/or the potential earnings
                            capacity of the property to estimate the gross income potential of the property; (ii) analyze such comparable operating expense data as are available
                            to estimate the operating expenses of the property; (iii) analyze such comparable data as are available to estimate rates of capitalization and/or
                            rates of discount; and (iv) base projections of future rent and/or income potential and expenses on reasonably clear and appropriate evidence."
 Departure:    In the residential owner-occupied market the 'sales comparison' approach is the best and most reliable determination of value.
Explanation:   The 'income approach' is not warranted as the subject property is not an income producing property.

    Standards Rule 1-4 (d) "When developing an opinion of the value of a leased fee estate or a leasehold estate, an appraiser must analyze the effect on value, if any, of the
                            terms and conditions of the lease(s)."
 Departure:
Explanation:

    Standards Rule 1-4 (e) "An appraiser must analyze the effect on value, if any, of the assemblage of the various estates or component parts of a property and refrain from
                            valuing the whole solely by adding together the individual values of the various estates or component parts."
 Departure:
Explanation:

    Standards Rule 1-4 (f)   "An appraiser must analyze the effect on value, if any, of anticipated public or private improvements, located on or off the site, to the extent that market
                              actions reflect such anticipated improvements as of the effective appraisal date."
 Departure:
Explanation:

    Standards Rule 1-4 (g) "An appraiser must analyze the effect on value of any personal property, trade fixtures, or intangible items that are not real property but are included
                            in the appraisal."
 Departure:
Explanation:

    Standards Rule 1-4 (h) "When appraising proposed improvements, an appraiser must examine and have available for future examination: (i) plans, specifications, or other
                            documentation sufficient to identify the scope and character of the proposed improvements; (ii) evidence indicating the probable time of completion
                            of the proposed improvements; and (iii) reasonably clear and appropriate evidence supporting development costs, anticipated earnings, occupancy
                            projections, and the anticipated competition at the time of completion."
 Departure:
Explanation:


 Additional Explanations:




                                                                      Columbus Appraisal Company, LLC.
                                                    Form 79L2 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
              Case 2:20-bk-51377                         Doc 27          Filed 08/07/20 Entered 08/07/20 10:09:48                                                  Desc Main
                                                                        Document     Page 12 of 15
Borrower             Client: Amourgis & Associates                                                                                                       File No. 20450
Property Address     1600 Arlington Ave
City                 Columbus                                                         County Franklin                                         State OH            Zip Code 43211
Lender/Client        Amourgis & Associates

  APPRAISAL AND REPORT IDENTIFICATION

    This Report is one of the following types:

           Appraisal Report        (A written report prepared under Standards Rule             2-2(a) , pursuant to the Scope of Work, as disclosed elsewhere in this report.)

           Restricted              (A written report prepared under Standards Rule        2-2(b) , pursuant to the Scope of Work, as disclosed elsewhere in this report,
           Appraisal Report        restricted to the stated intended use by the specified client or intended user.)




  Comments on Standards Rule 2-3
  I certify that, to the best of my knowledge and belief:
  - The statements of fact contained in this report are true and correct.
  - The reported analyses, opinions, and conclusions are limited only by the reported assumptions and limiting conditions and are my personal, impartial, and unbiased professional
  analyses, opinions, and conclusions.
  - Unless otherwise indicated, I have no present or prospective interest in the property that is the subject of this report and no personal interest with respect to the parties involved.
  - Unless otherwise indicated, I have performed no services, as an appraiser or in any other capacity, regarding the property that is the subject of this report within the three-year
  period immediately preceding acceptance of this assignment.
  - I have no bias with respect to the property that is the subject of this report or the parties involved with this assignment.
  - My engagement in this assignment was not contingent upon developing or reporting predetermined results.
  - My compensation for completing this assignment is not contingent upon the development or reporting of a predetermined value or direction in value that favors the cause of the
  client, the amount of the value opinion, the attainment of a stipulated result, or the occurrence of a subsequent event directly related to the intended use of this appraisal.
  - My analyses, opinions, and conclusions were developed, and this report has been prepared, in conformity with the Uniform Standards of Professional Appraisal Practice that
  were in effect at the time this report was prepared.
  - Unless otherwise indicated, I have made a personal inspection of the property that is the subject of this report.
  - Unless otherwise indicated, no one provided significant real property appraisal assistance to the person(s) signing this certification (if there are exceptions, the name of each
  individual providing significant real property appraisal assistance is stated elsewhere in this report).




  Reasonable Exposure Time                             (USPAP defines Exposure Time as the estimated length of time that the property interest being
  appraised would have been offered on the market prior to the hypothetical consummation of a sale at market value on the effective date of the appraisal.)
  My Opinion of Reasonable Exposure Time for the subject property at the market value stated in this report is:                                                  10 to 30 days.




  Comments on Appraisal and Report Identification
  Note any USPAP-related issues requiring disclosure and any state mandated requirements: See Departure Disclosure.




  APPRAISER:                                                                                        SUPERVISORY or CO-APPRAISER (if applicable):




  Signature:                                                                                        Signature:
  Name: Benjamin C. Todd                                                                            Name:

  State Certification #:                                                                            State Certification #:
  or State License #: 2005004048                                                                    or State License #:
  State: OH           Expiration Date of Certification or License:      06/22/2021                  State:              Expiration Date of Certification or License:
  Date of Signature and Report: 08/06/2020                                                          Date of Signature:
  Effective Date of Appraisal: 07/23/2020
  Inspection of Subject:            None            Interior and Exterior      Exterior-Only        Inspection of Subject:            None           Interior and Exterior    Exterior-Only
  Date of Inspection (if applicable): 07/23/2020                                                    Date of Inspection (if applicable):

                                                         Form ID14E - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
      Case 2:20-bk-51377                   Doc 27       Filed 08/07/20 Entered 08/07/20 10:09:48                                        Desc Main
                                                       Document     Page 13 of 15
                                                                                                                                    BK#20-51377
                                                                                                                         File No.   20450

                          UNIFORM APPRAISAL DATASET (UAD) DEFINITIONS ADDENDUM
                                (Source: Fannie Mae UAD Appendix D: UAD Field-Specific Standardization Requirements)

Condition Ratings and Definitions

C1
The improvements have been recently constructed and have not been previously occupied. The entire structure and all components are new
and the dwelling features no physical depreciation.

Note: Newly constructed improvements that feature recycled or previously used materials and/or components can be considered new dwellings
provided that the dwelling is placed on a 100 percent new foundation and the recycled materials and the recycled components have been
rehabilitated/remanufactured into like-new condition. Improvements that have not been previously occupied are not considered “new” if they
have any significant physical depreciation (that is, newly constructed dwellings that have been vacant for an extended period of time without
adequate maintenance or upkeep).

C2
The improvements feature no deferred maintenance, little or no physical depreciation, and require no repairs. Virtually all building components
are new or have been recently repaired, refinished, or rehabilitated. All outdated components and finishes have been updated and/or replaced
with components that meet current standards. Dwellings in this category are either almost new or have been recently completely renovated and
are similar in condition to new construction.

Note: The improvements represent a relatively new property that is well maintained with no deferred maintenance and little or no physical
depreciation, or an older property that has been recently completely renovated.

C3
The improvements are well maintained and feature limited physical depreciation due to normal wear and tear. Some components, but not every
major building component, may be updated or recently rehabilitated. The structure has been well maintained.

Note: The improvement is in its first-cycle of replacing short-lived building components (appliances, floor coverings, HVAC, etc.) and is
being well maintained. Its estimated effective age is less than its actual age. It also may reflect a property in which the majority of
short-lived building components have been replaced but not to the level of a complete renovation.

C4
The improvements feature some minor deferred maintenance and physical deterioration due to normal wear and tear. The dwelling has been
adequately maintained and requires only minimal repairs to building components/mechanical systems and cosmetic repairs. All major building
components have been adequately maintained and are functionally adequate.

Note: The estimated effective age may be close to or equal to its actual age. It reflects a property in which some of the short-lived building
components have been replaced, and some short-lived building components are at or near the end of their physical life expectancy; however,
they still function adequately. Most minor repairs have been addressed on an ongoing basis resulting in an adequately maintained property.

C5
The improvements feature obvious deferred maintenance and are in need of some significant repairs. Some building components need repairs,
rehabilitation, or updating. The functional utility and overall livability is somewhat diminished due to condition, but the dwelling remains
useable and functional as a residence.

Note: Some significant repairs are needed to the improvements due to the lack of adequate maintenance. It reflects a property in which many
of its short-lived building components are at the end of or have exceeded their physical life expectancy but remain functional.

C6
The improvements have substantial damage or deferred maintenance with deficiencies or defects that are severe enough to affect the safety,
soundness, or structural integrity of the improvements. The improvements are in need of substantial repairs and rehabilitation, including many
or most major components.

Note: Substantial repairs are needed to the improvements due to the lack of adequate maintenance or property damage. It reflects a property
with conditions severe enough to affect the safety, soundness, or structural integrity of the improvements.




Quality Ratings and Definitions

Q1
Dwellings with this quality rating are usually unique structures that are individually designed by an architect for a specified user. Such
residences typically are constructed from detailed architectural plans and specifications and feature an exceptionally high level of workmanship
and exceptionally high-grade materials throughout the interior and exterior of the structure. The design features exceptionally high-quality
exterior refinements and ornamentation, and exceptionally high-quality interior refinements. The workmanship, materials, and finishes
throughout the dwelling are of exceptionally high quality.

Q2
Dwellings with this quality rating are often custom designed for construction on an individual property owner’s site. However, dwellings in
this quality grade are also found in high-quality tract developments featuring residence constructed from individual plans or from highly
modified or upgraded plans. The design features detailed, high quality exterior ornamentation, high-quality interior refinements, and detail. The
workmanship, materials, and finishes throughout the dwelling are generally of high or very high quality.


                                                          UAD Version 9/2011 (Updated 1/2014)

                                      Form UADDEFINE1A - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
      Case 2:20-bk-51377                   Doc 27
                                          Filed 08/07/20 Entered 08/07/20 10:09:48 Desc Main
                                        Document      Page 14 of 15
                          UNIFORM APPRAISAL DATASET (UAD) DEFINITIONS ADDENDUM
                                (Source: Fannie Mae UAD Appendix D: UAD Field-Specific Standardization Requirements)

Quality Ratings and Definitions (continued)

Q3
Dwellings with this quality rating are residences of higher quality built from individual or readily available designer plans in above-standard
residential tract developments or on an individual property owner’s site. The design includes significant exterior ornamentation and interiors
that are well finished. The workmanship exceeds acceptable standards and many materials and finishes throughout the dwelling have been
upgraded from “stock” standards.

Q4
Dwellings with this quality rating meet or exceed the requirements of applicable building codes. Standard or modified standard building plans
are utilized and the design includes adequate fenestration and some exterior ornamentation and interior refinements. Materials, workmanship,
finish, and equipment are of stock or builder grade and may feature some upgrades.

Q5
Dwellings with this quality rating feature economy of construction and basic functionality as main considerations. Such dwellings feature a
plain design using readily available or basic floor plans featuring minimal fenestration and basic finishes with minimal exterior ornamentation
and limited interior detail. These dwellings meet minimum building codes and are constructed with inexpensive, stock materials
with limited refinements and upgrades.

Q6
Dwellings with this quality rating are of basic quality and lower cost; some may not be suitable for year-round occupancy. Such dwellings
are often built with simple plans or without plans, often utilizing the lowest quality building materials. Such dwellings are often built or
expanded by persons who are professionally unskilled or possess only minimal construction skills. Electrical, plumbing, and other mechanical
systems and equipment may be minimal or non-existent. Older dwellings may feature one or more substandard or non-conforming additions
to the original structure




Definitions of Not Updated, Updated, and Remodeled

Not Updated
           Little or no updating or modernization. This description includes, but is not limited to, new homes.
           Residential properties of fifteen years of age or less often reflect an original condition with no updating, if no major
           components have been replaced or updated. Those over fifteen years of age are also considered not updated if the
           appliances, fixtures, and finishes are predominantly dated. An area that is ‘Not Updated’ may still be well maintained
           and fully functional, and this rating does not necessarily imply deferred maintenance or physical/functional deterioration.

Updated
           The area of the home has been modified to meet current market expectations. These modifications
           are limited in terms of both scope and cost.
           An updated area of the home should have an improved look and feel, or functional utility. Changes that constitute
           updates include refurbishment and/or replacing components to meet existing market expectations. Updates do not
           include significant alterations to the existing structure.

Remodeled
           Significant finish and/or structural changes have been made that increase utility and appeal through
           complete replacement and/or expansion.
           A remodeled area reflects fundamental changes that include multiple alterations. These alterations may include
           some or all of the following: replacement of a major component (cabinet(s), bathtub, or bathroom tile), relocation
           of plumbing/gas fixtures/appliances, significant structural alterations (relocating walls, and/or the addition of)
           square footage). This would include a complete gutting and rebuild.




Explanation of Bathroom Count

           Three-quarter baths are counted as a full bath in all cases. Quarter baths (baths that feature only a toilet) are not
           included in the bathroom count. The number of full and half baths is reported by separating the two values using a
           period, where the full bath count is represented to the left of the period and the half bath count is represented to the
           right of the period.


           Example:
           3.2 indicates three full baths and two half baths.




                                                          UAD Version 9/2011 (Updated 1/2014)

                                      Form UADDEFINE1A - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
     Case 2:20-bk-51377              Doc 27
                                      Filed 08/07/20 Entered 08/07/20 10:09:48 Desc Main
                                    Document      Page 15 of 15
                      UNIFORM APPRAISAL DATASET (UAD) DEFINITIONS ADDENDUM
                           (Source: Fannie Mae UAD Appendix D: UAD Field-Specific Standardization Requirements)

Abbreviations Used in Data Standardization Text

    Abbreviation                               Full Name                                      Fields Where This Abbreviation May Appear
 A                     Adverse                                                           Location & View
 ac                    Acres                                                             Area, Site
 AdjPrk                Adjacent to Park                                                  Location
 AdjPwr                Adjacent to Power Lines                                           Location
 ArmLth                Arms Length Sale                                                  Sale or Financing Concessions
 AT                    Attached Structure                                                Design (Style)
 B                     Beneficial                                                        Location & View
 ba                    Bathroom(s)                                                       Basement & Finished Rooms Below Grade
 br                    Bedroom                                                           Basement & Finished Rooms Below Grade
 BsyRd                 Busy Road                                                         Location
 c                     Contracted Date                                                   Date of Sale/Time
 Cash                  Cash                                                              Sale or Financing Concessions
 Comm                  Commercial Influence                                              Location
 Conv                  Conventional                                                      Sale or Financing Concessions
 cp                    Carport                                                           Garage/Carport
 CrtOrd                Court Ordered Sale                                                Sale or Financing Concessions
 CtySky                City View Skyline View                                            View
 CtyStr                City Street View                                                  View
 cv                    Covered                                                           Garage/Carport
 DOM                   Days On Market                                                    Data Sources
 DT                    Detached Structure                                                Design (Style)
 dw                    Driveway                                                          Garage/Carport
 e                     Expiration Date                                                   Date of Sale/Time
 Estate                Estate Sale                                                       Sale or Financing Concessions
 FHA                   Federal Housing Authority                                         Sale or Financing Concessions
 g                     Garage                                                            Garage/Carport
 ga                    Attached Garage                                                   Garage/Carport
 gbi                   Built-in Garage                                                   Garage/Carport
 gd                    Detached Garage                                                   Garage/Carport
 GlfCse                Golf Course                                                       Location
 Glfvw                 Golf Course View                                                  View
 GR                    Garden                                                            Design (Style)
 HR                    High Rise                                                         Design (Style)
 in                    Interior Only Stairs                                              Basement & Finished Rooms Below Grade
 Ind                   Industrial                                                        Location & View
 Listing               Listing                                                           Sale or Financing Concessions
 Lndfl                 Landfill                                                          Location
 LtdSght               Limited Sight                                                     View
 MR                    Mid-rise                                                          Design (Style)
 Mtn                   Mountain View                                                     View
 N                     Neutral                                                           Location & View
 NonArm                Non-Arms Length Sale                                              Sale or Financing Concessions
 o                     Other                                                             Basement & Finished Rooms Below Grade
 O                     Other                                                             Design (Style)
 op                    Open                                                              Garage/Carport
 Prk                   Park View                                                         View
 Pstrl                 Pastoral View                                                     View
 PwrLn                 Power Lines                                                       View
 PubTrn                Public Transportation                                             Location
 Relo                  Relocation Sale                                                   Sale or Financing Concessions
 REO                   REO Sale                                                          Sale or Financing Concessions
 Res                   Residential                                                       Location & View
 RH                    USDA - Rural Housing                                              Sale or Financing Concessions
 rr                    Recreational (Rec) Room                                           Basement & Finished Rooms Below Grade
 RT                    Row or Townhouse                                                  Design (Style)
 s                     Settlement Date                                                   Date of Sale/Time
 SD                    Semi-detached Structure                                           Design (Style)
 Short                 Short Sale                                                        Sale or Financing Concessions
 sf                    Square Feet                                                       Area, Site, Basement
 sqm                   Square Meters                                                     Area, Site
 Unk                   Unknown                                                           Date of Sale/Time
 VA                    Veterans Administration                                           Sale or Financing Concessions
 w                     Withdrawn Date                                                    Date of Sale/Time
 wo                    Walk Out Basement                                                 Basement & Finished Rooms Below Grade
 Woods                 Woods View                                                        View
 Wtr                   Water View                                                        View
 WtrFr                 Water Frontage                                                    Location
 wu                    Walk Up Basement                                                  Basement & Finished Rooms Below Grade




                                                     UAD Version 9/2011 (Updated 1/2014)

                                 Form UADDEFINE1A - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
